         Case
          Case5:15-cv-05764-BLF
               5:15-cv-05764-BLF Document
                                  Document143-1
                                           144 Filed
                                                Filed07/29/21
                                                      07/08/21 Page
                                                                Page11ofof11



 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                              NORTHERN DISTRICT OF CALIFORNIA
 5

 6 JULIE CORZINE, individually and on behalf of             Case No.: 5:15-cv-05764-BLF
   all others similarly situated,
 7                                                          [PROPOSED] ORDER GRANTING
                   Plaintiff,                               STIPULATION TO SEND CLAIM
 8                                                          DEFICIENCY AND DENIAL NOTICES
           vs.
                                                            BY EMAIL
 9
   MAYTAG CORPORATION, a Delaware
10 corporation; WHIRLPOOL CORPORATION, a                    Judge: Beth L. Freeman
   Delaware corporation; and DOES 1 through 50,             Courtroom: 3
11 inclusive,

12                   Defendants.

13

14            This matter comes before the Court on the parties’ Joint Status Report Regarding Claim of
15   Angela Oswalt (ECF No. 141) and Stipulation to Send Claim Deficiency and Denial Notices by
16   Email.
17            PURSUANT TO STIPULATION, IT IS SO ORDERED that the Settlement Administrator
18   may send notice of claim deficiencies and denials by email to those Class Members who have
19   previously provided email addresses to the Settlement Administrator. Notice of claim deficiencies
20   and denials shall be sent by U.S. Mail to those Class Members who did not previously provide email
21   addresses and for whom email notice is unsuccessful.
22            IT IS SO ORDERED.
23   Dated: ________________,
              July 29         2021                    ___________________________________
                                                      BETH LABSON FREEMAN
24                                                    United States District Judge
25

26

27

28
                                                       1
       [PROPOSED] ORDER GRANTING STIPULATION TO SEND CLAIM DEFICIENCY AND
                            DENIAL NOTICES BY EMAIL
